The exceptions are groundless. Irrespective of the question whether the case is one of which equity may properly take cognizance, the plaintiff fails to show any equitable ground for relief. The profits of any business are of course only what remains after deducting debts expenses, and the capital paid in. When, therefore, partners have advanced unequal capitals, and have agreed to share profits and losses equally, the rule, supported alike in reason and by authority, is, that upon a dissolution each partner is entitled to his advance before a division, and a deficiency in the capital must be treated like any other loss, and borne equally by the parties. *Page 136 
The application of this rule (and we have yet to find a case in which a different rule has been applied) to the facts as reported is not only decisive against the plaintiff's right to any portion of the firm's assets, but it subjects him to contribution on account of the existing deficiency in its capital. Certainly then, it is not for him to complain if equity leaves him where it finds him.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.